503 F.2d 105
Percy McDONALD, Plaintiff-Appellant,v.BOARD OF TRUSTEES OF the UNIVERSITY OF ILLINOIS et al.,Defendants-Appellees.Robert MARSHALL, Plaintiff-Appellant,v.BOARD OF TRUSTEES OF the UNIVERSITY OF ILLINOIS et al.,Defendants-Appellees.Kevin SULLIVAN, Plaintiff-Appellant,v.BOARD OF TRUSTEES OF the UNIVERSITY OF ILLINOIS et al.,Defendants-Appellees.
Nos. 74-1219 to 74-1221.
United States Court of Appeals, Seventh Circuit.
Argued May 24, 1974.Decided July 9, 1974.

Martin J. Dubowsky, Chicago, Ill., for plaintiff-appellant.
John C. Tucker, Chicago, Ill., for defendants-appellees.
Before PELL and STEVENS, Circuit Judges, and LARAMORE, Senior Judge.1
PER CURIAM.


1
This case comes before the court on appeal from an adverse judgment by Judge P. H. Marshall, entered in the U.S. District Court for the Northern District of Illinois, on March 14, 1974, denying appellants' motions for preliminary injunctions, granting defendants' motion for summary judgment and dismissing plaintiffs' actions.  Plaintiffs' cases were consolidated because they present similar facts and common questions of law concerning the amount of evidence a tax-supported institution of higher education must have in order to expel students for allegedly cheating on final examinations.


2
After considering the record, the briefs submitted to this court, and the oral arguments of counsel, we affirm and adopt the opinion of the District Court, 375 F.Supp. 95 (N.D.Ill.1974), as the opinion of this court.


3
Accordingly, the judgment of the District Court in this appeal is


4
Affirmed.



1
 Senior Judge Don N. Laramore of the United States Court of Claims is sitting by designation